
	

114 HR 272 IH: Medal of Honor Priority Care Act
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 272
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. Walberg (for himself, Mr. Roe of Tennessee, Mr. Guthrie, Mr. Tonko, Mr. LaMalfa, Mr. Connolly, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the priority for enrollment of medal of honor
			 recipients in the health care system of the Department of Veterans
			 Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medal of Honor Priority Care Act. 2.Priority of medal of honor recipients in health care system of Department of Veterans Affairs (a)Enrollment prioritySection 1705(a) of title 38, United States Code, is amended—
 (1)in paragraph (1), by striking the period at the end and inserting the following: and veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14.; and
 (2)in paragraph (3), by striking veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.
 (b)EligibilitySection 1710(a)(2)(D) of such title is amended by inserting after war the following: , who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.
 (c)Extended care servicesSection 1710B(c)(2) of such title is amended— (1)in subparagraph (B), by striking or;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
					
 (D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..
 (d)Copayment for medicationsSection 1722A(a)(3) of such title is amended— (1)in subparagraph (B), by striking or;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
					
 (D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..
 (e)ApplicationThe priority of enrollment of medal of honor recipients pursuant to chapter 17 of title 38, United States Code, as amended by this section, shall apply to each such recipient, regardless of the date on which the medal is awarded.
			
